Almand, Presiding Justice.
John J. Mathews, pro se, brought a petition in the Superior Court of Clayton County naming the said superior court and Miss Ruby Leontine Mathews as defendants and seeking to retract and set aside certain judgments and orders of the Superior Court of Clayton County. The plaintiff alleged that the Clayton Superior Court and Miss Ruby Leontine Mathews conspired to commit certain unlawful acts thereby depriving him of his constitutional rights. Plaintiff sought to set aside the judgment of the Superior Court of Clayton County which awarded his former wife, Mrs. Mary E. Mathews, a divorce from him and alimony, and awarded the temporary custody of his three minor children to Miss Ruby Leontine Mathews along with child support for each child which payments were expressly ordered to be *640made to Miss Ruby Leontine Mathews. Further, plaintiff seeks to set aside an order holding him in contempt of court for refusing to pay the child support as ordered in the prior divorce case. The matter came on for a hearing and after argument of the plaintiff and hearing evidence, the trial court denied the plaintiff’s motion to transfer the case to a justice of the peace and dismissed the petition for failure to state a claim upon which relief can be granted. Held:
Submitted July 9,1968
Decided September 24, 1968
Rehearing denied October 10, 1968.
John J. Mathews, pro se.
We have thoroughly reviewed the plaintiff’s petition and the record in the instant case and find that the trial court did not err in refusing to transfer the case to a justice of the peace or in dismissing the plaintiff’s petition for failure to state a claim upon which relief can be granted.

Judgment affirmed.


All the Justices concur.